Abatement Order filed December 16, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00312-CR
                                   ____________

                     ALLEN EDWARD LOPEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1394962

                            ABATEMENT ORDER

      The reporter’s record was filed on May 5, 2014. Appellant has filed two
motions: (1) Motion for Leave to File Video Exhibit; and (2) Motion to
Supplement the Record and Alternative Motion to Abate Appeal to Allow
Supplementation. No response has been filed by the State.

      The motions concern three items that were not admitted into evidence: (1)
the video recording of the traffic stop; (2) the search warrant for a blood draw and
its supporting affidavit; and (3) the results of the blood test. The motion does not
reflect the parties have agreed to what extent the trial court viewed these items and
the record is unclear. We therefore abate this appeal for a hearing in the trial court
to determine whether the trial court considered these three items, and to what
extent, if not fully, in denying appellant’s motion to suppress. See Amador v.
State, 221 S.W.3d 666, 673-77 (Tex. Crim. App. 2007) (citing Tex. R. App. P.
34.6(e)).

      Pursuant to Texas Rule of Appellate Procedure 34.6, the judge of the
District Court shall immediately conduct a hearing at which appellant, appellant’s
counsel, and state’s counsel shall participate, either in person or by video
teleconference, to determine to what extent the trial court viewed (1) the video
recording of the traffic stop; (2) the search warrant for a blood draw and its
supporting affidavit; and (3) the results of the blood test. The judge shall see that a
record of the hearing is made, shall make findings of fact, and shall order the trial
clerk to forward a transcribed record of the hearing, a videotape or compact disc, if
any, containing a recording of the video teleconference, and a supplemental clerk’s
record containing the findings. Those records shall be filed with the clerk of this
court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM



Panel consists of Justices Jamison, Busby and Wise.